DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election
Applicants’ Election filed 1/18/2022 has been entered and considered.  The Examiner agrees that Applicants’ claims overcome the art of record.   A new search was conducted based on the pending claims, and no new art was found.  Thus, subject to the below Examiner’s Amendment, this application is hereby allowed.  

EXAMINER’S AMENDMENT
 Claims 16-20 are hereby amended as follows:
----------------------------Claims 16-20 are hereby canceled------------------------------- 



Allowable Subject Matter

Claims 1-15 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 
vertical pillars having sidewalls above the metallized layer, the vertical pillars each including a magnetic tunnel junction and a top electrode; forming a copper bitline exhibiting a copper wire size effect over the top electrodes, the copper bitline having a width of forty nanometers or less, an area of three thousand square nanometers or less, and copper grains having relatively small sizes with respect to the width of the copper bitline; laser annealing the copper bitline, thereby melting the copper bitline; and recrystallizing the copper bitline during a cool down period following the laser annealing, thereby forming relatively large grains therein and reducing the copper wire size effect of the copper bitline formed over the top electrodes, as recited in claims 1 and



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898